         Case 2:20-cv-01845-CCW Document 22 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EMILY COWEY, CHELSEA SCHMIDT,                      )
ALAN BOOTH, FIREARMS POLICY                        )
                                                   )              2:20-CV-01845-CCW
COALITION, INC.,                                   )
                                                   )
                Plaintiffs,                        )
                                                   )
        vs.                                        )
                                                   )
                                                   )
SHERIFF WILLIAM MULLEN, COL.                       )
ROBERT EVANCHICK, COUNTY OF                        )
ALLEGHENY, PENNSYLVANIA,                           )
                                                   )
                                                   )
                Defendants.

                            HEARING ON: Telephonic Status Conference
                               Before Judge Christy Criswell Wiegand


 Appearing for Plaintiff:                         Appearing for Defendant:




 Hearing Begun:             11:02 a.m.       _    Adjourned to:                     _
                                                  Stenographer:   Deborah Rowe      _
 Hearing Concluded:         11:27 a.m.       _
                                                  Clerk:          H. McKeegan       _


The Court convened a telephonic status conference regarding Plaintiffs’ pending Motion for
Preliminary Injunction.


An appropriate order will follow.
